Title: James Madison to James P. Preston, 13 May 1828
From: Madison, James
To: Preston, James P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  May 13. 1828.
                            
                        
                        
                        I recd. by the last mail yours of the 9th. and comply with its request by a few lines to the President for the
                            mail of today. I could not refuse this evidence of my esteem & regard, tho’ it is an interposition, of which
                            obvious considerations make me as sparing as possible. Being entirely ignorant of the names with which yours will be in
                            competition, I can form no estimate of the result. With great respect & good wishes
                        
                        
                            
                                James Madison
                            
                        
                    